Citation Nr: 0906776	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disorder (claimed as traumatic arthritis).

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Entitlement to service connection for traumatic arthritis 
of the right knee.

4.  Entitlement to service connection for traumatic arthritis 
of the right hip.

5.  Entitlement to service connection for traumatic arthritis 
of the left shoulder.

6.  Entitlement to service connection for traumatic arthritis 
of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and their friends (Mr. and Mrs. 
J.M.)


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979 and from August 1980 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In support of his claims, the Veteran, his wife, and their 
friends testified at a hearing at the RO in July 2008 before 
the undersigned Veterans Law Judge of the Board (Travel Board 
hearing).

In this decision, the Board is granting the Veteran's 
petition to reopen his previously denied claim for service 
connection for a left elbow disorder.  The Board is then 
remanding this claim, as well as the others, to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration before readjudicating the claims on the 
underlying merits.




FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied the 
Veteran's claim for service connection for a left elbow 
disorder because there was no medical evidence of a then 
current disability involving his left elbow, so no then 
current disability that could possibly be related to his 
military service.

2.  But additional evidence received since that May 2004 
rating decision includes X-ray findings of mild 
osteoarthritic changes in this elbow.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service 
connection for a left elbow disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  But additional evidence submitted since that May 2004 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a 
left elbow disorder, claimed as traumatic arthritis.  
However, the Board must first determine whether new and 
material evidence has been submitted since a prior, 
unappealed, May 2004 rating decision that considered and 
denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).



Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

In November 2002, the Veteran filed a claim for service 
connection for a left elbow disorder.  The RO initially 
denied the claim in December 2003, but did not have his 
service treatment records (STRs) when making that decision.  
So the RO obtained and considered these additional records, 
but affirmed the denial in a May 2004 decision.  In denying 
the claim, the RO acknowledged the Veteran had been treated 
for bursitis of the left elbow while in service, but 
concluded this condition had since resolved (so was acute and 
transitory, rather than chronic) given that a June 2003 VA 
examination report had indicated his left elbow was normal.  

So in the absence of a then current disability involving his 
left elbow, to relate to his military service, the RO denied 
the Veteran's claim.  The RO notified him of that May 2004 
rating decision and of his appellate rights in a letter dated 
that same month.  But since he did not appeal that decision 
within one year of being notified of it, that decision became 
final and binding on him based on the evidence then of record 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In October 2005, the Veteran filed a petition to reopen this 
claim.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is the 
evidence that has been added to the record since the last 
final disallowance of the claim, regardless of the specific 
basis of that denial.  See Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  And, here, the last final and binding denial of 
the claim was in May 2004, so that marks the starting point 
for determining whether there is new and material evidence to 
reopen the claim.

Since that decision, the Veteran has submitted a February 
2007 radiology report confirming he has mild osteoarthritic 
changes in his left elbow.  Since this report was not of 
record at the time of the final and binding May 2004 rating 
decision, and now shows the Veteran has disability involving 
his left elbow, this report is both new and material.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim).  

Inasmuch as there is new and material evidence, the claim for 
service connection for a left elbow disorder (inclusive of 
arthritis) is reopened.  It is important for the Veteran to 
understand, however, that the standard for reopening a claim 
is low and does not necessarily indicate the claim will be 
ultimately granted.


ORDER

The petition to reopen the claim for service connection for a 
left elbow disorder is granted, subject to the further 
development of this claim on remand.


REMAND

The Board finds that additional medical development is needed 
before it may adjudicate the Veteran's claims for service 
connection for multiple joint arthritis, purportedly 
affecting his left elbow, right knee, right hip, left 
shoulder, and hands.

The medical evidence shows the Veteran was treated for left 
elbow pain in service, many years ago, and received a 
diagnosis of bursitis.  And as already alluded to, he was 
recently diagnosed with mild osteoarthritic changes in this 
same elbow.



Since there is no medical nexus opinion presently of record 
concerning whether there is a relationship between the 
diagnosis in service and the current diagnosis, there are no 
grounds for granting service connection.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Nevertheless, this evidence from service and during the years 
since is sufficient to trigger VA's duty to assist by having 
the Veteran examined for a medical nexus opinion concerning 
this determinative issue.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With respect to his claim for service connection for 
arthritis of the right hip, the medical evidence shows this 
disability was first diagnosed many years after the Veteran's 
military service had ended.  He was diagnosed with avascular 
necrosis and arthritis of the right hip and underwent a total 
hip replacement in April 2007.  In a December 2005 report, 
C.S.. M.D., noted the Veteran's 20-year history of right hip 
pain, which the Veteran attributed to his physically 
demanding job in food service and maintenance work while in 
the military.  Dr. C.S. then indicated the Veteran's 
complaints were consistent with this etiology.  Dr. C.S. thus 
has attributed the Veteran's right hip disability to his 
military service.

The Board is unable to grant service connection based on Dr. 
C.S.'s opinion, however, because it did not include review of 
the claims file for the Veteran's pertinent medical and other 
history and, more importantly, also did not include 
any discussion of the rationale.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (indicating that, without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
Veteran).  


Instead, the opinion appears to be based solely on the 
history as provided by the Veteran.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (the mere fact that the Veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion).  But see, too, Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), wherein the 
Court discusses, in great detail, how to assess the probative 
weight of medical opinions and the value of reviewing the 
claims file.  The Court holds that claims file review, as it 
pertains to obtaining an overview of the claimant's medical 
history, is not a requirement for private medical opinions.  
The Court added, "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Going back to the Neives-Rodriguez decision, the Court 
vacated the Board's decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  By contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.



This is indeed the situation here, as the Board is unable to 
grant service connection based on Dr. C.S.'s opinion, not 
just because it apparently did not include a review of the 
claims file for the pertinent medical and other history, but 
also because this commenting physician did not discuss the 
medical rationale and reasoning of the opinion.  And this, 
too, determines the probative value of the opinion.  
Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Therefore, a VA examination is needed to determine whether 
the Veteran's right hip disability is related to his military 
service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

And since medical evidence shows the Veteran recently has 
been diagnosed with osteoarthritis of the right knee possibly 
as a result of his right hip disability, a favorable 
disposition on remand concerning his right hip claim - by 
medically linking his right hip disability to his military 
service, necessarily also would result in linking his right 
knee disability to his military service by way of the right 
hip disability.  See 38 C.F.R. § 3.310(a) and (b) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service 
connection, on a secondary basis, for disability that his 
proximately due to, the result of, or chronically aggravated 
by a service-connected condition).  But a VA examination is 
needed to determine whether the arthritis in his right knee 
is indeed secondarily related to his right hip disability.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim concerning his hands, the Veteran's STRs 
show he sustained a through-and-through wound to his right 
thumb with a drill in May 1983, lacerated the proximal 
interphalangeal (PIP) joint in his left second digit with a 
meat slicer in June 1985, and lacerated his left thumb with a 
kitchen knife in November 1986.  A VA outpatient treatment 
record dated in August 2005 lists a diagnosis of degenerative 
arthritis/osteoarthritis of the hands - although the actual 
radiographs to support this diagnosis are not included.  In 
light of these findings, a VA examination is needed for a 
medical nexus opinion to determine whether the Veteran has 
arthritis in his hands as a result of those injuries in 
service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

And lastly, a VA examination in needed to determine whether 
the Veteran has arthritis in his left shoulder as a result of 
his military service.  Although arthritis of the shoulder is 
noted in the August 2005 VA outpatient treatment record, 
no actual radiographs are associated with this report 
supporting this diagnosis, and it is unclear which shoulder 
is affected since this was not specified.  A VA examination 
therefore would be helpful to deciding this claim, as well.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed disabilities 
involving his left elbow, right knee, right 
hip, left shoulder, and hands.  It is 
essential that the examiner designated to 
conduct this evaluation review the claims 
file, including a complete copy of this 
remand and the service treatment records, 
for the pertinent medical and other 
history.  The examiner should perform all 
necessary diagnostic testing and 
evaluation.  

Following a review of the Veteran's claims 
file and completion of the examination, the 
examiner must indicate whether it is at 
least as likely as not (50 percent 
likelihood or greater) the Veteran has 
disability - including arthritis, in his 
left elbow, right knee, right hip, left 
shoulder, and hands as a result of his 
military service, but particularly from the 
type injuries (e.g., through-and-through, 
puncture, and lacerations) he sustained 
during service or the type of 
responsibilities (e.g., heavy lifting) he 
had.  

The examiner should also comment on the 
likelihood that arthritis of the right knee 
was either caused or aggravated by the 
right hip disability.

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable.

2.  Review the report of the VA examination 
to ensure it contains responses to all 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


